Citation Nr: 0112190	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a soft tissue lung mass, claimed as due to 
exposure to Agent Orange or other herbicides.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from November 1968 to 
April 1970.

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) was previously denied by the 
Department of Veterans Affairs (VA) rating decision of July 
1991.  A notice of disagreement to that determination was 
received in August 1991.  A statement of the case was issued 
in September 1991, but a timely substantive appeal was not 
received from the veteran.  Subsequently, by a rating action 
of December 1993, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for PTSD.  The veteran did not appeal that 
decision within one year of notification thereof.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  

The issue of entitlement to service connection for Agent 
Orange exposure was previously denied by a rating action in 
December 1993.  A notice of disagreement with that 
determination was received in January 1994.  Subsequently, a 
rating action in April 1994 confirmed and continued the 
denial of service connection for a soft tissue lung mass due 
to Agent Orange exposure.  A statement of the case was issued 
in April 1994; however, no substantive appeal was received 
from the veteran.  Therefore, that decision became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of January 1997, by the Winston-Salem, North Carolina 
Regional Office (RO), which denied the veteran's attempt to 
reopen his claim for service connection for PTSD; this rating 
action also denied the veteran's claim of entitlement to 
service connection for a soft tissue lung mass due to Agent 
Orange exposure.  The notice of disagreement with this 
determination was received in March 1997.  The statement of 
the case was issued in April 1997.  The substantive appeal 
was received in May 1997.  VA treatment reports were received 
in June and September 1997, and a VA compensation examination 
was conducted in September 1997.  A supplemental statement of 
the case (SSOC) was issued in September 1998.  Additional 
medical records were received in October 1998, and another 
SSOC was issued in May 2000.  The appeal was received at the 
Board in November 2000.  

On December 4, 2000, the veteran appeared at the Winston-
Salem, North Carolina RO and testified at a videoconference 
hearing before the undersigned Member of the Board, sitting 
in Washington, DC.  A transcript of this hearing is of 
record.  At his hearing, the veteran submitted additional 
evidence, and waived his right to initial review by the RO.  
See 38 C.F.R. § 20.1304 (2000).  

By rating action in September 1998, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for scars due to bayonet 
injury of the nose.  The veteran was notified of this 
decision and did not appeal.  

In the September 1998 supplemental statement of the case, the 
RO determined that new and material evidence had been 
submitted to reopen the veteran's claim of service connection 
for PTSD, and decided that issue on the merits.  The Board 
notes, however, that the United States Court of Appeals for 
Veterans Claims has held that the new and material evidence 
requirement is a material legal issue which the Board has a 
legal duty to address, regardless of the regional office's 
action.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the 
Board will first address the issue as styled on the first 
page of the present decision, namely, whether new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for PTSD.  The 
Board will then, if otherwise appropriate, consider the 
merits of the claim.  

For reasons that will be set forth below, the issue of 
entitlement to service connection for PTSD will be addressed 
in the remand section following the decision.  


FINDINGS OF FACT

1.  By a rating action in December 1993, the RO denied 
service connection for Agent Orange exposure; in April 1994, 
the RO confirmed and continued its denial of the veteran's 
claim, recharacterized as service connection for a soft 
tissue lung mass due to Agent Orange exposure.  

2.  The evidence added to the record since 1994 does not bear 
directly and substantially upon the issue and, by itself or 
in combination with the evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  


CONCLUSION OF LAW

The April 1994 rating action is final; evidence submitted 
since that decision does not constitute new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for a soft tissue lung mass due to 
exposure to Agent Orange or other herbicides.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991), Pub. L. No. 106-475, § 4,114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(f)); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The record reflects that the veteran entered active duty in 
November 1968.  The service medical records, including the 
enlistment examination of July 1968 as well as the separation 
examination conducted in April 1970, are negative for any 
complaints, diagnosis of, or treatment for a soft tissue lung 
mass.  

Medical evidence of record in the 1970's and 1980's reflect 
treatment primarily for a nervous disorder.  These records 
are negative for any complaints or diagnosis of a lung 
disorder.  

Received in March 1991 were VA progress notes dated from July 
to December 1990, reflecting clinical visits for several 
disabilities.  Private medical statements dated in February 
1991 and April 1991 discussed the veteran's counseling 
sessions for evaluation and treatment of a psychiatric 
disorder.  A VA compensation examination report dated in May 
1991, reflect evaluation of a psychiatric disorder and a 
puncture wound of the nose.  These records do not reflect any 
complaints, diagnosis of, or treatment for a lung disorder.  

The veteran's application for service connection for exposure 
to Agent Orange was received in October 1993.  Submitted in 
support of his claim were reports of VA radiographic and 
laboratory studies conducted during the period from March 
1990 to January 1993.  The records indicate that as part of 
Agent Orange testing in March 1990, a chest x-ray revealed a 
normal chest.  The report of a chest x-ray in October 1992 
reflects an impression of probably normal chest; there was a 
subtle increased density in the anterior thorax superimposed 
over the base of the heart.  An x-ray study of the chest, 
performed in November 1992, was negative.  Later in November 
1992, a tomogram of the chest revealed what appeared to be a 
1.5-cm lesion in the inferior hilar region on the left.  A 
radiology report dated January 5, 1993 indicated that the 
chest was negative for active disease; there was no definite 
evidence of a lesion.  The veteran was seen later in January 
1993 with complaints of shortness of breath; a CT scan with 
contrast revealed the presence of a soft tissue mass within 
the AP window, measuring 2.5 x 3.5 cm, which abuts the left 
main stem bronchus and probably abuts the left main pulmonary 
artery as well.  It was noted that the above findings were 
most consistent with a primary lung neoplasm.  

Additional radiology reports dated from January 1993 through 
November 1993 were subsequently received, showing that the 
veteran underwent a CT scan of the thorax in November 1993 at 
which time no masses, adenopathy, effusions, liver defects or 
adrenal enlargement were seen.  The records reflect that the 
veteran was seen in March 1994 with complaints of pain in the 
rectum; at that time, he reported a history of lung cancer.  
It was noted that there was an apparent total resolution of a 
lung mass without intervention.  The veteran was seen at a 
pulmonary clinic in August 1995, at which time it was noted 
that the veteran had been told that he had cancer, and he 
treated himself with herb therapy.  It was noted that follow 
up chest x-rays and CT scans showed resolution of the left 
lung lesion; no tumor was present on chest x-rays in March 
and August 1995.  The examining physician concluded that the 
veteran most likely had an inflammatory lesion in January 
1993, which had now resolved as most recent x-ray and CT 
scans did not show any evidence of lung lesion.  No active 
disease was seen on chest x-ray in March 1996.  

Received in May 1997 was a statement from the veteran wherein 
he discussed the history of his claimed lung mass.  Also 
received in May 1997 were articles pertaining to nutrition 
therapy.  Subsequently received were VA medical records dated 
from March 1996 to September 1997, including the report of a 
VA compensation examination, which reflect clinical 
evaluation and treatment predominantly for a psychiatric 
disorder.  During a clinical visit in February 1997, the 
veteran indicated that he previously had cancer in his left 
lung, and he was concerned because he recently began 
coughing.  A chest x-ray was reported to be normal, with no 
evidence of neoplasm or of previous therapy for lung 
neoplasm.  The diagnosis was upper respiratory infection.  

Received in October 1998 were VA progress notes dated from 
September 1993 to August 1998, which show that the veteran 
received clinical attention and treatment for several 
disabilities.  As previously noted above, the records 
indicate that a left lung mass was discovered in January 
1993; however, during a subsequent clinical visit in May 
1993, it was noted that mass had decreased by 1/2 inch.  The 
veteran treated himself with natural therapy.  A CT scan of 
the thorax, performed in November 1993, revealed no masses, 
adenopathy, effusions, liver defects or adrenal enlargement.  

At his videoconference hearing in December 2000, the veteran 
testified that a VA pulmonary specialist diagnosed a soft 
tissue mass in January 1993.  The veteran indicated that he 
was told that there was a 95 percent chance that the lung 
mass was carcinoma.  The veteran reported that he underwent 
continued therapy, and, when a CT scan was performed in 
December 1993, he was told that the lung mass had dissolved.  
The veteran explained that he did not currently have a lung 
problem, and a doctor in Nashville stated that the lung mass 
was completely dissolved.  The veteran contended that while 
the lung mass was gone, the tumor had metastasized in two 
lymph nodes and has probably spread to other areas of his 
body.  The veteran also reported that some of the doctors 
have indicated that the mass may have been pneumonia that was 
in the lung, and has since resolved.  The veteran argued 
that, whatever was present in his lung developed as a result 
of being stationed in Dodge City, Charlie Ridge, Hill 37, 
which was an Agent Orange area.  

Submitted at the hearing was a VA progress note dated in July 
2000, which essentially reflect clinical evaluation for a 
psychiatric disorder.  This report is negative for any 
complaints, diagnosis of, or treatment for a lung disorder.  


II.  Legal analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Service connection may be granted for a disease based on 
exposure to Agent Orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.307(a)(6) (2000) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(2000) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda (PCT); prostate cancer; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2000).  The diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  This presumption of inservice herbicide 
exposure applies only in cases where a veteran both served in 
the Republic of Vietnam during the designated time period and 
subsequently developed one of the diseases listed in 38 
C.F.R. § 3.309(e), as described above.  McCartt v. West, 12 
Vet. App. 164, 168 (1999).  

Because the issue of entitlement to service connection did 
not arise from an original claim, but rather come from an 
attempt to reopen a claim which was previously denied, the 
Board must bear in mind the important distinctions between 
those two types of claims.  Until very recently, precedent of 
the United States Court of Appeals for Veterans Claims had 
mandated a three-step process to be applied in adjudicating 
an attempt to reopen a previously denied claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), interpreting and 
applying the decision of the U.S. Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The procedure therein required was - first, it had to 
be determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim was reopened, it had to be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).  

That recent caselaw had overturned previous precedent holding 
that the Secretary of Veterans Affairs, and, on appeal, the 
Board, were required to perform a two-step analysis when a 
claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material," and then, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  See Manio v. Derwinski, 1 Vet. App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995).  

The United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim must be well grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000).  That statute, enacted 
on November 9, 2000, contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  Of significance in the present 
matter, however, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  

The Board points out in this regard that, while it is not 
made clear in the record, it appears that the RO reopened the 
veteran's claim of entitlement to service connection for a 
soft tissue lung mass due to exposure to Agent Orange, and 
denied it on the merits in its January 1997 rating action.  
However, before the Board may reopen a previously denied 
claim, we must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed.Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
1991).  

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to address a question that had not been addressed by 
the RO, the Board "must consider whether the claimant has 
been given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby."  The Board finds that, because the RO 
implicitly reopened the claim and adjudicated the matter on 
the merits in its January 1997 rating action, the veteran was 
therefore afforded greater procedural rights than he would 
have had if the RO had considered only the issue of whether 
new and material evidence had been presented.  Moreover, the 
Board's consideration of the new and material evidence 
question involves the same matter as the RO's merits 
determination.  The veteran is therefore not prejudiced by 
the RO's failure to consider the issue on that basis.  

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim of service connection for a soft tissue lung 
mass due to exposure to Agent Orange.  We now know that, 
under the VCAA, cited above, well-groundedness following the 
reopening of a claim is a moot point.  If it is determined 
that new and material evidence has been presented under 
38 C.F.R. § 3.156(a), and the veteran's claim is reopened, 
barring a need for any further development, a merits analysis 
must then be undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final denial of the veteran's claim 
is the April 1994 rating action, which confirmed and 
continued the denial by the RO made in December 1993.  

In this case, the RO's April 1994 denial was based upon the 
finding that the veteran had presented no medical evidence 
showing the presence of lung cancer; rather, the records 
showed that there was evidence of a soft tissue mass in the 
left lung in early 1993, which had completely resolved in 
November 1993.  The RO also determined the mass seen on the 
x-rays was of an acute and transitory nature and unrelated to 
any chronic disease.  Evidence received since the time of the 
RO's rating decision, consisting of numerous VA medical 
records and examination reports, as well as the veteran's 
testimony and that of his spouse, while arguably "new" in the 
sense that it was not previously of record, is not material 
because it does not bear directly and substantially on the 
specific matter of the veteran's claim, as it does not 
provide evidence that he currently has a soft tissue lung 
mass, to include lung cancer.  Such a showing would be 
required in order for the evidence to bear directly and 
substantially upon the veteran's claim such that the evidence 
would be so significant that it must be considered to fairly 
decide the merits of the veteran's claim.  

Significantly, the evidence presented since the April 1994 
rating decision merely reflects a history of a lung mass in 
1993, which had completely resolved by November 1993.  This 
essentially duplicates evidence which showed these same 
findings, and which was considered by the RO at the April 
1994 rating decision.  The current medical evidence failed to 
show findings of a left lung mass, including cancer.  It does 
not show that the veteran had a chronic lung mass, or that he 
developed lung cancer as a result of active service or Agent 
Orange exposure.  

Furthermore, the veteran's lay testimony and contentions, 
although they are, no doubt, sincerely felt, do not 
constitute competent medical evidence sufficient to reopen a 
claim.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  In summary, the Board finds that the evidentiary 
items are not new and material, based upon the fact that they 
do not bear directly and substantially upon the specific 
matter under consideration, as required by 38 C.F.R. 
§ 3.156(a).  That is, the veteran has not submitted evidence 
which shows that he currently has a soft-tissue lung mass or 
cancer.  Thus, none of the medical evidence received since 
the previous RO decision in 1994 changes the previous 
analysis in any way; such evidence would be required in order 
for any new evidence to be material.  Accordingly, the Board 
finds that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for a soft-tissue lung mass, secondary to Agent 
Orange exposure or other herbicides, and that claim is not 
reopened.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for a lung disorder.  See 
Graves v. Brown, 8 Vet. App. 522, 524-525 (1996) and 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
Essentially, to reopen his claim the veteran needs competent 
medical evidence, such as an opinion, preferably based on 
review of the medical evidence, that he either suffers from a 
presumptively service-connectable lung disorder listed under 
38 C.F.R. § 3.309(e), or that he suffers from any other lung 
disorder which is related to a disease or injury suffered in 
service, including inservice exposure to Agent Orange or 
other herbicides.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a soft tissue lung mass 
due to exposure to Agent Orange or other herbicides, the 
appeal is denied.  


REMAND

At noted above, a July 1991 rating decision denied service 
connection for PTSD; while a notice of disagreement with that 
decision was received, and a statement of the case was 
issued, the veteran did not submit a timely substantive 
appeal.  Subsequently, in a rating action of December 1993, 
the RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for PTSD.  The veteran did not file a timely NOD 
from that rating decision.  Therefore, the July 1991 and 
December 1993 rating decisions became final.  38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is 
presented or secured, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 
U.S.C.A. § 5108.  

In the September 1998 supplemental statement of the case, the 
RO determined that new and material evidence had been 
submitted to reopen the veteran's claim of service connection 
for PTSD, and decided that issue on the merits.  The RO's 
denial was based on a finding that although the veteran had 
the required stressor, there was no confirmed diagnosis of 
PTSD, which would permit a finding of service connection.  
However, the question of whether new and material evidence 
has been received to reopen the claim is a question that must 
be addressed by the Board regardless of the RO's action 
because it goes to the Board's jurisdiction to adjudicate the 
underlying merits of the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

Until recently, judicial decisions indicated that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step was to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence had been presented, then, immediately upon reopening 
the veteran's claim, VA was to determine whether the claim 
was well-grounded under 38 U.S.C.A. § 5107(a).  Third, if the 
claim was found to be well-grounded, then the merits of the 
claim could be evaluated after ensuring that the duty to 
assist, under 38 U.S.C.A. § 5107(a), had been met.  

However, as noted above, under the VCAA, it appears that now 
only a two-step analysis is required.  The first step remains 
to determine whether new and material evidence has been 
received under 38 C.F.R. § 3.156(a).  If so, then the second 
step is to look to the merits of the claim after ensuring 
that the assistance required under the new law have been met.  

Turning to the record, the Board finds that since the time of 
the December 1993 rating decision, various items of evidence 
have been made of record pertinent to the veteran's claim of 
entitlement to service connection for PTSD.  This evidence 
includes the following: VA treatment records dated from 
January 1993 to November 1993; VA progress notes dated from 
March 1995 to May 1996; VA progress notes dated from November 
1993 to March 1994; VA progress notes dated from March 1996 
to September 1997; a September 1997 VA psychiatric 
examination report; a statement from the veteran dated in 
October 1997, with attached articles; VA progress notes dated 
from September 1993 to August 1998; an article regarding 
Vietnam Veterans; transcript of testimony offered by the 
veteran and his wife at a videoconference hearing held in 
December 2000; a VA progress note dated in July 2000.  The 
Board agrees with the RO's finding in the September 1998 
supplemental statement of the case that such new evidence is 
also material and that the veteran's claim for PTSD has 
therefore been reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

As was previously explained herein, after reopening the case, 
the RO denied the veteran's claim of entitlement to service 
connection for PTSD.  However, the Board finds that 
additional development is required before the Board can 
complete appellate review on the merits, consistent with the 
requirements of the Veterans Claims Assistance Act of 2000.  
The new law specifically requires that VA to provide 
assistance to the veteran through reasonable efforts in 
obtaining relevant post-service medical records from all 
sources, including VA, private sources, and the Social 
Security Administration (SSA).  VA is also now required to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits.  VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A).  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in- service stressor.  See 38 C.F.R. 
§ 3.304(f) (2000).  

The veteran has reported that he served in Vietnam as a 
combat rifleman; he reported spending a majority of his time 
in Vietnam on combat patrols and on guard duty.  The veteran 
also reported that he was most often disturbed by memories of 
his first fire fight due to the fact that he and another 
soldier accidentally killed four civilians.  The veteran's 
service records reflect that his specialty in service was 
rifleman, and that he was awarded the Vietnam Service Medal, 
Vietnam Campaign Medal with device, and the Combat Action 
Ribbon.  The Board believes that the Combat Action Ribbon is 
a sufficient indicator that a claimed stressor occurred in 
service.  See 38 C.F.R. § 3.304(f) (2000); see also, Marcoux 
v. Brown, 10 Vet. App. 3, 6 (1996).  

However, in addition to verification of an in-service 
stressor, service connection for PTSD also requires a current 
diagnosis of PTSD, and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  The Board finds that the medical evidence 
of record in this case includes conflicting opinions as to 
whether or not sufficient evidence has been presented to 
warrant a diagnosis of PTSD.  

In this regard, the medical evidence of record shows that the 
veteran began receiving treatment for a nervous disorder in 
the 1970's.  On the occasion of a VA examination in May 1991, 
the veteran was diagnosed with generalized anxiety disorder, 
chronic, moderate, and dysthymic disorder, chronic, mild in 
severity.  The records indicate that the veteran was first 
diagnosed with PTSD in February 1997 during a mental health 
consultation.  At that time, he was also diagnosed with 
depression with anxiety symptoms.  The veteran was afforded a 
VA examination in September 1997.  The examiner indicated 
that the veteran had PTSD symptoms, but that they did not 
fulfill criteria for PTSD.  The examiner noted that the 
veteran's GAF score range was 70.  The examiner opined that 
the veteran had a pre-existing pattern of nervousness and 
anxiety that had intensified as he aged.  Subsequent to the 
above examination, at his videoconference hearing in December 
2000, the veteran submitted a copy of a VA outpatient 
treatment report dated in July 2000 which included a 
diagnosis of PTSD.  

Given the foregoing, and in light of VA's duty to assist the 
veteran in developing his claim, additional development is 
warranted in order to ascertain whether the veteran currently 
has PTSD and to reconcile any contradictory diagnoses 
previously rendered.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 4.2 (2000) 
(Where a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluative purposes.).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
PTSD since service.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain all identified private 
medical records and any additional VA 
medical records that have not been 
previously secured and incorporate them 
into the claims folder.  

2.  The RO should arrange for the veteran 
to undergo a new VA psychiatric 
examination, to determine the diagnosis 
of all psychiatric disorders that are 
present.  The claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
requested examination.  All special 
studies or tests deemed indicated by the 
examiner, to include psychological 
testing and evaluation, such as the 
Mississippi Scale for Combat-Related 
post- traumatic stress disorders, should 
be accomplished.  The RO must specify for 
the examiner the stressor or stressor(s) 
that it has determined are established by 
the record, and the examiner must be 
instructed that only those events which 
have been accepted by the RO may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied, all in accordance 
with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric 
Association (DSM-IV) as required by 38 
C.F.R. § 4.125 (2000).  The examiner 
should specifically include or exclude a 
diagnosis of PTSD.  Any conclusion 
reached should be reconciled with the 
evidence of record, to include the 
examiner's assessment rendered on the 
veteran's September 1997 VA examination 
report.  If symptoms of differing 
psychiatric disorders cannot be 
distinguished, the examiner should so 
state and explain why.  The examiner's 
report should include the complete 
rationale for all opinions expressed.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  38 
C.F.R. § 4.2; Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for PTSD, in light of 
the additional evidence obtained.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional 
evidence, submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
should be afforded the applicable time to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



